Citation Nr: 1142766	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-28 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a January 1978 Regional Office (RO) rating decision, which reduced the evaluation assigned for service-connected ankylosing spondylitis of the dorsal and lumbar spines from 40 percent to 20 percent effective May 1, 1978, can be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1965 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans' Affairs (VA) RO in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.  During this hearing, the Veteran and the undersigned extensively discussed the issue of whether the Board had jurisdiction to review the CUE claim listed on the title page.  The Veteran asserted that the Board had jurisdiction over the claim, and clearly expressed his intent to have the Board immediately adjudicate the claim without further delay.  In the event the Board assumed jurisdiction over the claim, the Veteran submitted a signed waiver of RO initial consideration of any evidence or provision of law not considered since a June 2009 Statement of the Case (SOC) was issued.

The above issues were previously addressed by the Board in May 2009 and February 2011.  In May 2009, the Board remanded the CUE issue for the RO to issue an SOC to the Veteran pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The record does not reflect that the Veteran timely perfected his appeal with the filing of a substantive appeal following issuance of an SOC in June 2009.  See generally 38 C.F.R. § 20.302(b).  However, as addressed more fully below, the Board finds that it may assume jurisdiction over the CUE claim.

The Board notes that there is one other issue in appellate status, a claim of entitlement to service connection for diabetes, which is not listed on the title page.  This issue was remanded by the Board in May 2009 for additional development but has not yet been completed.  The Board has administratively notified the Appeals Management Center of their need to process the May 2009 Board remand request.  Notably, the undersigned AVLJ did not take testimony on this issue.

As was noted in the May 2009 Board remand, in March 2008, the Veteran filed a claim for an increased rating for his service-connected rheumatoid arthritis of the thoracolumbar spine.  Also, in October 2010, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for a head injury allegedly incurred at a VA Medical Center in April 2009.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's initial award of a 40 percent rating for ankylosing spondylitis was predicated on a finding of active rheumatoid process with definite impairment of health, which was represented by limitation of chest expansion by 11/2 inches causing a vital capacity of 90 percent of normal.

2.  The December 1977 VA examination report, which formed the basis for a January 1978 reduction for service-connected ankylosing spondylitis of the dorsal and lumbar spines from 40 percent to 20 percent effective May 1, 1978, was inadequate as a matter of law as it did not comply with applicable regulatory requirements.

3.  The record is undebatable that the RO's error in relying on the inadequate December 1977 VA examination report constituted outcome determinative error, as the other evidence of record showed a worsening of active rheumatoid process with definite impairment of health represented by continued limitation of chest expansion.

4.  The Veteran is permanently and totally disabled due to several service-connected disabilities to include bilateral lower extremity radiculopathy which results in functional loss of use of the lower extremities; the resultant functional loss of use of the lower extremities affects the functions of balance or propulsion so as to preclude locomotion without the aid of a wheelchair.

5.  As the Veteran meets the criteria for receipt of specially adapted housing, the issue of entitlement to a special home adaptation grant is moot.


CONCLUSIONS OF LAW

1.  The January 1978 RO rating decision, which reduced the Veteran's disability rating for ankylosing spondylitis from 40 percent to 20 percent disabling effective May 1, 1978, was based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.344(a), 4.71a (1977); 38 C.F.R. § 3.105(a) (2011).

2.  The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 (2011).

3.  The claim of entitlement to a special home adaptation grant is rendered moot by the grant of specially adapted housing.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction

It is well established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  It has also been established that the Board must also make an independent determination of its jurisdiction regardless of jurisdictional findings made by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c).

The Veteran has requested the Board to take jurisdiction over the issue of whether a January 1978 RO rating decision, which reduced the evaluation assigned for the service-connected ankylosing spondylitis of the dorsal and lumbar spines from 40 percent to 20 percent effective May 1, 1978, can be revised or reversed on the basis of CUE.

Historically, an October 2007 RO rating decision denied the Veteran's CUE claim.  In November 2007, the Veteran filed a timely notice of disagreement to this decision.  In May 2009, the Board remanded this issue to the RO to furnish the Veteran an SOC to allow him the opportunity to perfect his appeal to the Board, if he so desired.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO furnished the Veteran an SOC, to his last known address, on June 9, 2009.

In a February 2011 decision, the Board noted in an Introduction Section that the Veteran had not submitted a timely filed substantive appeal on the CUE issue.  Thus, the Board did not take jurisdiction of the claim.  However, the Board did not formally dismiss the claim.

During the August 2011 Board hearing, the Veteran testified that his home had been destroyed during Hurricane Ike which resulted in mailing irregularities and loss of a permanent mailing address.  The Board takes judicial notice that, on September 13, 2008, Hurricane Ike caused extensive damage to the Veteran's hometown of San Leon, TX.  See http://en.wikipedia.org/wiki/Hurricane_Ike.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant." Percy, 23 Vet. App. at 47 citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).

The Board also notes that the Court has recognized that there may be factors to justify the extension of equitable tolling to the Substantive Appeal filing deadline.  In McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), the Court adopted the following three part test as to whether equitable tolling based on extraordinary circumstances was appropriate: 1) whether there were extraordinary circumstances beyond the appellant's control; 2) whether the untimely filing was a direct result of the extraordinary circumstances; and 3) whether the appellant exercised "due diligence" in preserving his appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed his appeal in a timely manner.

The Board also takes note of the discussion in Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009), wherein the Federal Circuit Court emphasized the fact that the VA disability system is paternalistic in nature, and not intended to include traps for unwary pro se litigants.  In Comer, it was noted that a claimant represented by a Veterans Service Organization (VSO) was essentially deemed proceeding on a pro se basis as VSOs were generally not trained or licensed in the practice of law.  However, VSOs were recognized as being able to provide invaluable assistance to claimants seeking to find their way through the labyrinthine corridors of the Veterans' adjudicatory system.  The Federal Circuit Court has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran probably did not receive the SOC regarding the CUE issue sent on June 9, 2009 as a result of extraordinary circumstances.  Significantly, during the August 2011 Board hearing, the Veteran testified that the home to which the June 2009 SOC was sent was destroyed during Hurricane Ike in September 2008.  Notably, his VA clinical records reference his report of losing his home in a hurricane, and having to live between his boat and friend homes.  

While the record reflects that the Veteran did respond to a June 5, 2009 RO letter sent to this address, it also reflects that, in September 2009 correspondence, the Veteran provided VA with a new address.  As indicated above, there is clear evidence that the town of San Leon, where the Veteran resided, had been subject to extensive hurricane damage.

Resolving reasonable doubt in favor of the Veteran, the Board finds that good cause has been shown on the record to waive the non-jurisdictional substantive appeal filing requirement on the CUE issue.  Percy, 23 Vet. App. 37, 45 (2009).

CUE Claim

The Veteran's service treatment records (STRs) show that he was medically discharged in December 1970 due to a diagnosis of ankylosing spondylitis of the dorsal and lumbar spines.  This diagnosis was reached by an interpretation of x-ray findings agreed upon by the entire Orthopaedic staff.  Of considerable significance, the Orthopedic Service found that the Veteran's ankylosing spondylitis limited his chest expansion 11/2 inches and caused a vital capacity 90 percent of normal.  The Medical Board indicated that the Veteran would have progressive disease and should be continued on physical therapy with breathing exercises.  In its recommendations section, the Medical Board provided the following statement:

It is our recommendation that this man be separated from active military service because of the nature of his illness.  This disease should become progressive and with rapid limitation in his function.  He should be followed closely by Rheumatology and/or Orthopaedics for evaluation of his disease.  He will require continual medical management with pain relieved by muscle relaxants and analgesics.

In an October 1970 vocational rehabilitation rating decision, the RO listed a diagnosis of "[a]nkylosing spondylitis of dorsal spine with decreased vital capacity."  In a January 1971 rating decision, the RO granted service connection for ankylosing spondylitis of the dorsal and lumbar spines.  An initial 40 percent disability rating, pursuant to Diagnostic Code (DC) 5002, was assigned effective December 12, 1970.  This initial rating was continued by rating decisions dated in April 1971 and June 1972.

In May 1976, the Veteran submitted a claim for an increased disability rating for his spine disorder and was afforded a VA examination in December 1977.  By rating decision dated in January 1978, the RO reduced the Veteran's disability rating for his spine from 40 percent to 20 percent disabling effective May 1, 1978.  The Veteran disagreed with this decision in April 1978 and he was issued an SOC in August 1978.  However, the Veteran failed to perfect an appeal with regard to the January 1978 decision and it became final.  

When a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran sought an increased rating for his spine disorder on several occasions after the rating for this disorder was decreased to 20 percent disabling in the January 1978 rating decision.  Significantly, rating decisions dated in August 1978, January 1989, May 1995, May 1996, June 1999, September 2001, and September 2003 all continued the Veteran's 20 percent disability rating for the spine.  Finally, by rating decision dated in January 2005, the RO increased the Veteran's disability rating for lumbar spondylosis to 40 percent effective May 9, 2003, the date of a VA outpatient treatment record showing a worsening of his back disorder.  The RO also assigned a separate 40 percent disability rating for cervical spondylosis from September 26, 2003, the date of a change in VA regulations regarding spine disorders which allows VA to separately rate lumbar and cervical spine disorders.  

The Veteran asserts CUE in the RO's reduction of his spine disorder from 40 percent to 20 percent in January 1978.  Specifically, the Veteran contends that the medical evidence at the time of the January 1978 rating decision showed that his spine disorder was getting worse, not better.  

In general, VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105.

In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

There are two requirements to establish a CUE claim: 1) the alleged error must have been outcome determinative; and 2) the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

At the time of the January 1978 rating decision the Veteran's ankylosing spondylitis of the dorsal and lumbar spines was rated under 38 C.F.R. § 4.71a, DC 5002 (1977), the rating criteria for rheumatoid arthritis.  The criteria read as follows:

5002  Arthritis rheumatoid
      (atrophic)

As an active process:
With constitutional manifestations associated with active joint involvement, totally incapacitating...........................100
Less than criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year of a lesser number over prolonged periods....................60
Symptom combinations productive of definite impairment or health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times
a year................................................................40
One or two exacerbations a year in a well-established diagnosis....20

For chronic residuals:
For residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
Note: The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  

Also, in 1978, a 40 percent rating was also warranted for unfavorable ankylosis of the cervical spine (30 percent for favorable ankylosis) under DC 5287.  A 30 percent rating was warranted for unfavorable ankylosis of the dorsal spine under DC 5288.  A 50 percent rating was warranted for unfavorable ankylosis of the lumbar spine (40 percent for favorable ankylosis) under DC 5289.  A 30 percent rating was warranted for severe limitation of motion of the cervical spine under DC 5290 and a 40 percent rating was warranted for severe limitation of motion of the lumbar spine under DC 5292.  

Under DC 5293 a 60 percent rating was warranted for intervertebral disc syndrome (IVDS), pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  A 40 percent rating for IVDS was warranted for severe IVDS, recurring attacks, with intermittent relief.  38 C.F.R. § 4.71a, DCs 5287-5293 (1977).

Also, in 1978, specific requirements had to be met in order for VA to reduce certain ratings assigned for service-connected disabilities which had been in effect for more than five years (as had been the case at the time of the January 1978 decision).  See 38 C.F.R. § 3.344 (1977).  That section stated as follows:

Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and [VA] regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated... Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

Notably, at that time, the provisions of 38 U.S.C.A. § 3.105(e) did not require any notice prior to a rating reduction.

Evidence relevant to the level of severity of the Veteran's spine disorder at the time of the January 1978 rating decision included the STRs which identified the Veteran as manifesting an active rheumatoid disease process which also involved definite impairment or health (reduction of vital capacity due to decreased chest expansion).

A March 1972 private orthopedic examination report noted that the Veteran manifested an increased Dowager's hump, some increase in the dorsal roundback, some flattening through the lower portion of the dorsal spine with increased amount of lumbosacral angulation, and limited mid-dorsal motion.  X-ray examination findings were interpreted as showing fusion of T10-12, some wedging of T9, markedly narrow disc spaces from 12 through L1, and an impression of loss of vertical disc height in the anterior portions.

A May 1976 private orthopedic surgeon report notified VA that the Veteran was still having problems with ankylosing spondylitis.  The Veteran had about 30 degrees of forward flexion, 15 degrees rotation to both sides, and about 1/4 inch chest expansion.  This physician wrote that the Veteran's spine mobility was decreasing and that, for this reason, his disability should be increased.  

The RO reduced the Veteran's disability rating based upon the results of a December 1977 VA examination report.  This examination report did not reflect review of the claims folder, to include the STRs and private examination reports.  During this examination, the Veteran reported daily back pain.  The pain started in the middle of the back when he got up and when he went to bed.  He slept on his left side.  On physical examination, the mid and upper dorsal spine showed no abnormality.  In the lower dorsal spine, there was prominent anterior bony spurring at the T11-12 level and incomplete formation of the intervertebral disc space at T9-10 and T10-11 with complete bony continuity across the anterior aspect of the interspace between the bodies of T10 and 11.  According to the examiner, it was more likely that the Veteran was dealing with congenital anomaly of incomplete segmentation rather than any old infectious spondylosis or other abnormality.  There were no other significant findings.  Physical examination of the lumbar spine showed prominent anterior beaking at the T12-L1 level with associated narrowing of the interspace.  The intervertebral disc spaces had a normal appearance with a relative narrowing at L5-S1 being within the limits of normal variation.  The pars interarticularis of L5 was indistinct bilaterally but there was no definite defect.  There was no X-ray evidence of ankylosing spondylitis as indicated in the VA referral slip.  The sacroiliac joints were usually the first involved in the condition in the Veteran and were obtained with no obliteration or other significant abnormality.  

In an April 1978 report, the private orthopedic surgeon wrote that the Veteran had a lot of muscle spasm in his low back with restricted motion of the lumbar and cervical spines.  Range of motion had been reduced to about 20 degrees of forward flexion and rotation.  He had marked reduction of spinal movement, there was only about 40 degrees of flexion and 10 degrees of rotation and lateral bending.  This physician wrote that the Veteran had shown progression of his ankylosing spondylitis radiographically and was having increasing difficulty with restricted motion and limited motion involving the cervical, thoracic, and lumbar spine.

The Court has consistently held that, where VA reduces a veteran's disability rating without following the applicable VA regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) (citing Kitchens v. Brown, 7 Vet. App. 320, 325 (1995)); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. Derwinski, 1 Vet. App. 584, 596 (1991).  Where the issue is whether VA is justified in reducing a veteran's protected rating, it must be established by a preponderance of the evidence and compliance with 38 C.F.R. § 3.344 that a rating reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In this case, the Board finds that the December 1977 VA examination did not reasonably comply with the examination requirements identified in 38 C.F.R. § 3.344(a).  The Veteran's initial 40 percent rating was predicated on a finding of active rheumatoid process resulting in definite impairment of health, namely limitation of chest expansion which caused a vital capacity 90 percent of normal.  Notably, the military physicians provided opinion that the Veteran's disability would progressively worsen.  The May 1976 private orthopedic surgeon report noted chest expansion limited to 1/4 inch, and opined that the Veteran's spine mobility was "decreasing and for this reason his disability of his back should be increased."

In this context, the December 1977 VA examination report appeared to question the underlying diagnosis of ankylosing spondylitis absent any recognition of prior examination findings, including that of the service department and the Veteran's private orthopedic physician as of May 1976.  This examiner did not include any findings pertaining to definite impairment of health, as found by the service department and the Veteran's private orthopedic physician as of May 1976.  Quite simply, the VA examiner was not aware of prior medical findings.

The Board finds that it is undebatable that the December 1977 VA examination report was not based upon "the entire record of examinations and the medical-industrial history."  Clearly, it was also "less full and complete" than the examination authorizing payment.  This deficiency was significant as it caused a lack of understanding of the prior diagnosis and opinion that the Veteran manifested a disease likely to progressively worsen, and not improve.  Moreover, this examination report did not render any finding pertaining to a sustained material improvement of the service-connected disability.

The Board further holds that the RO's error by relying on the inadequate VA examination report was outcome determinative in the rating reduction.  In this respect, it is clear to the Board that the Veteran's disability rating would not have been reduced had the RO correctly applied 38 C.F.R. § 3.344(a).  When invalidating the results from the December 1997 VA examination report, there is no valid examination of record in January 1978 that could have been used for the basis of a rating reduction under 38 C.F.R. § 3.344.  To the contrary, the record included a private examination report finding a worsening of an active rheumatoid process with continued limitation of chest expansion which was consistent with the service department finding of a disability likely to progressively worsen over time.

Notably, even assuming the record could support a finding that a non-active rheumatoid process existed, the regulations regarding rating low back disorders indicated that a 40 percent rating was warranted for severe limitation of motion of the lumbar spine under 38 C.F.R. § 4.71a, DC 5292.  The December 1977 VA examination report did not report range of motion findings, which is another example of the lack of compliance with 38 C.F.R. § 3.344(a). 

A May 1976 report from the private orthopedic surgeon showed that the Veteran had only 30 degrees of forward flexion and an April 1978 report from this physician showed that the Veteran had only 20 to 40 degrees of forward flexion.  This physician wrote that the Veteran had shown progression of his ankylosing spondylitis radiographically and was having increasing difficulty with restricted motion and limited motion involving the cervical, thoracic, and lumbar spine.  

In the January 1978 rating decision, it was noted that the Veteran's spine disorder had improved, however, this conclusion did not conform to the regulations regarding reduction of service-connected disabilities in effect longer than five years in effect in 1978.  Furthermore, the RO's failed to consider an alternate rating based upon limitation of lumbar spine motion as required by DC 5002, partly due to the fact that the 1997 VA examination report did not address this issue.  Accordingly, the Board finds that there is CUE in the January 1978 rating decision which warrants a complete reversal.  Thus, the appeal is granted.

Special home adaptation/Special adaptive housing issues

The Veteran is seeking entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant.  He is currently service-connected for the following: rheumatoid arthritis of the thoracic and lumbar spine, evaluated as 40 percent disabling; cervical spondylosis evaluated as 40 percent disabling; left epididymitis with testicle atrophy and hypogonadism, evaluated as 30 percent disabling; dysthymic disorder (claimed as depression), evaluated as 30 percent disabling; left lower extremity radiculopathy, evaluated as 20 percent disabling; right lower extremity radiculopathy, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; cervical myelopathy involving the left upper extremity, evaluated as 10 percent disabling; cervical myelopathy involving the right upper extremity, evaluated as 10 percent disabling; tension headaches, evaluated as noncompensably disabling; chronic otitis externa, evaluated as noncompensably disabling; chronic tonsillitis, evaluated as noncompensably disabling; and, erectile dysfunction, evaluated as noncompensably disabling.

Applicable regulations provide that financial assistance for specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that:  (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any Veteran more than once.  38 C.F.R. § 3.809a(a).

In this case, in the Veteran's October 2005 claim for specially adapted housing, the Veteran indicated that he was confined to a wheelchair.  Also, during the August 2011 Board hearing, the Veteran reported that he required the constant use of his wheelchair to get around his home.  He indicated that he did not use his wheelchair 100 percent of the time but "most of the time."  He testified that it depended upon whether his paralysis in the sciatic nerves was active or not.  He indicated that it was extremely difficult for him to walk and he could not walk great distances, so he carried a wheelchair with him wherever he goes.

VA treatment records confirm that the Veteran's bilateral leg disorder has required the use of a wheelchair since October 2004.  An August 2008 VA neurology consultation included the Veteran's report of early morning "spastic paralysis" which was temporarily relieved with Baclofen.  The Veteran otherwise described frequent "balance difficulties and feels as though things shake."  At that time, examination was significant for 4/5 strength of the hip flexors, knee flexors, knee extensors, ankle dorsi and ankle plantar bilaterally.  The examiner provided diagnoses of cervical myelopathy treated with anti-spasmodics as well as painful diabetic neuropathy.

An October 2008 VA clinical record found that the Veteran had "poor coordination."  A November 2008 VA neurology examination included the Veteran's report of spasticity and paralysis of the legs.  He also experienced left pain shooting from the back when triggered by overexertion.  The Veteran stated that "he falls often, suddenly with loss of tone in one leg.  He uses a wheelchair to navigate in public.  He states that cold worsens his symptoms as do the winter months."  Examination showed mostly 5 strength in the lower extremities bilaterally with mild spastic tone.  Tandem gait was impaired.  Reflexes were absent in the ankles.  The examiner found that the Veteran's cervical stenosis was sufficient enough that dynamic cord compression was possible which "largely accounts for the symptoms described in the history."

In light of this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria are met for a certificate of eligibility for specially adapted housing.  The evidence shows the Veteran's service-connected disorders, particularly his service-connected bilateral lower extremity disabilities, cause episodic functional loss of use of his lower extremities.  The Veteran's testimony of episodes of leg spasticity and paralysis are credible and consistent with the evidentiary record, as demonstrated by the November 2008 VA neurology opinion.  This functional impairment affects the Veteran's functions of balance or propulsion so as to preclude locomotion without the aid of a wheelchair.  38 C.F.R. § 3.809(d).  Accordingly, the claim of entitlement to a certificate for specially adapted housing is granted. 

In light of this grant of specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board notes that there are outstanding VA treatment records that have not yet been associated with the claims file.  However, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The appeal to restore a 40 percent rating for service-connected ankylosing spondylitis of dorsal and lumbar spine effective May 1, 1978, on the basis of CUE, is granted. 

The claim of entitlement to a certificate of eligibility for specially adapted housing is granted, subject to the laws and regulations governing the payment of VA compensation.

The claim of entitlement to a special home adaptation grant is dismissed.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


